 

FlLED
uNiTED sTATEs DisTRiCT oouRT November 05l 2018

EASTERN DlSTRICT OF CAL|FORN|A CLERK' US DS,TR|CT 00
EASTERN DlsTRicT F'
cALiFoRNiA (C:W>

\__/
UN|TED STATES OF AMER|CA, Case No. 2107-cr-OO193-WBS
P|aintiff,

 

 

 

v. ORDER FOR RELEASE OF
PERSON |N CUSTODY
SHERMAN LEV| MELLO,

Defendant.

 

 

TO: UN|TED STATES MARSHAL:
This is to authorize and direct you to release SHERMAN LEVl MELLO ,
Case No. 2:07-cr-00193-WBS from custody for the following reasons:
Release on Persona| Recognizance

Bail Posted in the Sum of $

 

Unsecured Appearance Bond $

 

Appearance Bond with 10% Deposit
Appearance Bond with Surety
Corporate Surety Bail Bond

(Other); Defendant was sentenced to a term of TlME

SERVED.

 

|ssued at Sacramento, Ca|ifornia on November 05, 2018 at 10:34 a.m.

By%éz¢;mwa»é w~¢¢/€-\

Senior District Judge William B. Shubb

 

 

 

